



Exhibit 10.2












JOHNSON CONTROLS INTERNATIONAL PLC
SEVERANCE AND CHANGE IN CONTROL POLICY FOR OFFICERS
Amended and Restated Effective December 7, 2017








--------------------------------------------------------------------------------






ARTICLE I PURPOSE AND TERM
1
 
 
Section 1.01
Purpose of the Policy
1
 
Section 1.02
Term of the Policy
1
 
 
 
ARTICLE II DEFINITIONS
2
 
 
 
 
Section 2.01
“Annual Bonus Target Amount”
2
 
Section 2.02
“Average Bonus Amount”
2
 
Section 2.03
“Base Salary”
2
 
Section 2.04
“Board”
2
 
Section 2.05
“Cause”
2
 
Section 2.06
“Change in Control”
2
 
Section 2.07
“Change in Control Termination”
2
 
Section 2.08
“COBRA”
3
 
Section 2.09
“Code”
3
 
Section 2.10
“Committee”
3
 
Section 2.11
“Company”
3
 
Section 2.12
“Covered Termination”
3
 
Section 2.13
“Effective Date”
3
 
Section 2.14
“Eligible Employee”
3
 
Section 2.15
“Employee”
4
 
Section 2.16
“Employer”
4
 
Section 2.17
“Employment Period”
4
 
Section 2.18
“ERISA”
4
 
Section 2.19
“Exchange Act”
4
 
Section 2.20
“Good Reason Resignation”
4
 
Section 2.21
“Involuntary Termination”
5
 
Section 2.22
“Key Employee”
5
 
Section 2.23
“Named Appeals Fiduciary”
5
 
Section 2.24
“Participant”
5
 
Section 2.25
“Permanent Disability”
5
 
Section 2.26
“Plan Administrator”
5
 
Section 2.27
“Policy”
6
 
Section 2.28
“Postponement Period”
6
 
Section 2.29
“Potential Change in Control”
6
 
Section 2.30
“Release”
7
 
Section 2.31
“Separation from Service”
7
 
Section 2.32
“Separation from Service Date”
7
 
Section 2.33
“Service”
7
 
Section 2.34
“Severance Benefits”
7
 
Section 2.35
“Subsidiary”
7
 
Section 2.36
“Successor”
8
 
Section 2.37
“Voluntary Resignation”
8
 
 
 
 
i





--------------------------------------------------------------------------------





ARTICLE III TERMS AND CONDITIONS OF EMPLOYMENT FOLLOWING A CHANGE IN CONTROL
9
 
 
Section 3.01
Participation
9
 
Section 3.02
Position and Duties
9
 
 
 
ARTICLE IV PARTICIPATION AND ELIGIBILITY FOR SEVERANCE BENEFITS
11
 
 
 
 
Section 4.01
Participation
11
 
Section 4.02
Conditions.
11
 
 
 
 
ARTICLE V DETERMINATION OF SEVERANCE BENEFITS
13
 
 
 
 
 
Section 5.01
Amount of Severance Benefits Upon a Covered Termination
13
 
Section 5.02
Amount of Severance Benefits Upon a Change in Control Termination
14
 
Section 5.03
Voluntary Resignation; Termination Due to Death or Permanent Disability
14
 
Section 5.04
Termination for Cause.
15
 
Section 5.05
Reduction of Severance Benefits
15
 
Section 5.06
Non-Duplication of Benefits
16
 
Section 5.07
Outplacement Services
16
 
 
 
 
ARTICLE VI METHOD, DURATION AND LIMITATION OF SEVERANCE BENEFIT PAYMENTS
17
 
 
 
 
 
Section 6.01
Method of Payment
17
 
Section 6.02
Code Section 409A.
17
 
Section 6.03
Termination of Eligibility for Benefits.
18
 
Section 6.04
Limitation on Benefits.
18
 
 
 
 
ARTICLE VII RESTRICTIVE COVENANTS
20
 
 
 
 
 
Confidential Information
20
 
Section 7.01
Non-Competition
20
 
Section 7.02
Non-Solicitation
21
 
Section 7.03
Non-Disparagement
21
 
Section 7.04
Reasonableness
21
 
Section 7.05
Equitable Relief.
21
 
Section 7.06
Survival of Provisions
22
 
 
 
 
ARTICLE VIII THE PLAN ADMINISTRATOR
23
 
Section 8.01
Authority and Duties
23
 
Section 8.02
Compensation of the Plan Administrator
23
 
Section 8.03
Records, Reporting and Disclosure
23
 
 
 
 
ARTICLE IX AMENDMENT, TERMINATION AND DURATION
24
 
Section 9.01
Amendment, Suspension and Termination
24
 
Section 9.02
Duration
24
 
 
 
 
ii





--------------------------------------------------------------------------------





ARTICLE X DUTIES OF THE COMPANY AND THE COMMITTEE
25
 
 
Section 10.01
Records
25
 
Section 10.02
Payment
25
 
Section 10.03
Discretion
25
 
 
 
ARTICLE XI CLAIMS PROCEDURES
26
 
 
 
 
Section 11.01
Claim
26
 
Section 11.02
Response to Claim
26
 
Section 11.03
Appeals of Denied Administrative Claims
26
 
Section 11.04
Appointment of the Named Appeals Fiduciary
27
 
 
 
 
ARTICLE XII MISCELLANEOUS
28
 
 
 
 
 
Section 12.01
Nonalienation of Benefits
28
 
Section 12.02
Notices
28
 
Section 12.03
Successors
28
 
Section 12.04
Other Payments
28
 
Section 12.05
No Mitigation
28
 
Section 12.06
No Contract of Employment
28
 
Section 12.07
Severability of Provisions
28
 
Section 12.08
Heirs, Assigns, and Personal Representatives
28
 
Section 12.09
Headings and Captions
29
 
Section 12.10
Gender and Number
29
 
Section 12.11
Unfunded Policy
29
 
Section 12.12
Payments to Incompetent Persons
29
 
Section 12.13
Lost Payees
29
 
Section 12.14
Controlling Law
29
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
iii





--------------------------------------------------------------------------------






ARTICLE I


PURPOSE AND TERM


Section 1.01    Purpose of the Policy. The purpose of the Policy is to provide
Eligible Employees with certain compensation and benefits as set forth in the
Policy in the event the Eligible Employee’s employment with the Company or a
Subsidiary is terminated, or in the event of a Change in Control.
   
The benefits provided in connection with a Change in Control are intended to
assure that the Company will have the continued dedication of the Eligible
Employee, notwithstanding the possibility, threat or occurrence of a Change in
Control. The Board believes it is imperative to diminish the inevitable
distraction of the Eligible Employee by virtue of the personal uncertainties and
risks created by a pending or threatened Change in Control and to encourage the
Eligible Employee’s full attention and dedication to the Company currently and
in the event of any threatened or pending Change in Control, and to provide the
Eligible Employee with compensation and benefits arrangements for a limited
period following a Change in Control which ensure that the compensation and
benefits expectations of the Eligible Employee will be satisfied and which are
competitive with those of other corporations.
The Policy is not intended to be an “employee pension benefit plan” or “pension
plan” within the meaning of Section 3(2) of ERISA. Rather, the severance
provisions of this Policy are intended to be a “welfare benefit plan” within the
meaning of Section 3(1) of ERISA and to meet the descriptive requirements of a
plan constituting a “severance pay plan” within the meaning of regulations
published by the Secretary of Labor at Title 29, Code of Federal Regulations,
section 2510.3-2(b). Accordingly, the Severance Benefits paid by the Policy are
not deferred compensation and no employee shall have a vested right to such
benefits.
Section 1.02    Term of the Policy. The Policy was originally effective
September 2, 2016. The Policy is amended and restated, effective December 7,
2017, as set forth herein. The Policy is subject to further amendment from time
to time in accordance with Section 9.01. The Policy shall continue until
terminated pursuant to Article VIII of the Policy.










































A-I




--------------------------------------------------------------------------------






ARTICLE II


DEFINITIONS




Section 2.01    “Annual Bonus Target Amount” shall mean 100% of the
Participant’s target annual bonus; provided that if the Participant’s target
annual bonus for the year has not yet been established as of the date of his or
her Separation from Service, then the target annual bonus in effect for the
immediately preceding year shall apply.


Section 2.02    “Average Bonus Amount” shall mean the average annual cash
bonuses paid or payable, including any amount that would have been paid or have
been payable were it not for a mandatory or voluntary deferral of such amount,
to a Participant by the Employer in respect of the three fiscal years (or the
actual length of the Participant’s employment if less than three fiscal years)
immediately preceding the fiscal year in which the Change in Control occurs. If
a Participant was not employed by the Employer for each of the full three fiscal
years, then the Participant’s annual cash bonus paid with respect to a partial
year shall be annualized for purposes of determining his or her Average Bonus
Amount.


Section 2.03    “Base Salary” shall mean the annual base salary in effect as of
the Participant’s Separation from Service Date (determined prior to any
reduction thereof if such reduction was the basis for the Participant’s Good
Reason Resignation).


Section 2.04    “Board” shall mean the Board of Directors of the Company, or any
successor thereto, or a committee thereof specifically designated for purposes
of making determinations hereunder.


Section 2.05    “Cause” shall mean an Employee’s (a) substantial failure or
refusal to perform the duties and responsibilities of his or her job as required
by the Company, (b) material violation of any fiduciary duty owed to the Company
or its affiliates, (c) conviction of, or entry of a plea of nolo contendere with
respect to, a felony, (d) conviction of, or entry of a plea of nolo contendere
with respect to, a misdemeanor which involves dishonesty, fraud or morally
repugnant behavior, (e) dishonesty, (f) theft, (g) violation of Company rules or
policy, or (h) other egregious or morally repugnant conduct that has, or could
have, a serious and detrimental impact on the Company, its affiliates or their
employees. The Plan Administrator, in its sole and absolute discretion, shall
determine Cause.


Section 2.06    “Change in Control” shall have the meaning given in the
Company’s 2012 Share and Incentive Plan (or any successor or replacement plan
thereto as in effect from time to time).


Section 2.07    “Change in Control Termination” shall mean a Participant’s
Involuntary Termination or Good Reason Resignation that occurs during the period
beginning sixty (60) days prior to the date of a Change in Control and ending
two years after the date of such Change in Control; provided that if the
termination occurs prior to the Change in Control then the Eligible Employee
must reasonably demonstrate that such termination of employment (i) was at the
request of a third party who has taken steps reasonably calculated to effect the
Change in Control or (ii) otherwise arose in connection with or anticipation of
the Change in Control. Notwithstanding anything herein to the contrary,
Employees who become Eligible Individuals within the two year period after a
specific Change in Control shall not be eligible for a Change in Control
Termination with respect to such Change in Control.






2

--------------------------------------------------------------------------------





Section 2.08    “COBRA” shall mean the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended, and the regulations promulgated
thereunder.


Section 2.09    “Code” shall mean the Internal Revenue Code of 1986, as amended,
and the regulations promulgated thereunder.


Section 2.10    “Committee” shall mean the Compensation Committee of the Board
or such other committee appointed by the Board to assist the Company in making
determinations required under the Policy in accordance with its terms. The
Committee may delegate its authority under the Policy to an individual or
another committee.


Section 2.11    “Company” shall mean Johnson Controls International plc. Unless
it is otherwise clear from the context, Company shall generally include
participating Subsidiaries.


Section 2.12    “Covered Termination” shall mean a Participant’s Involuntary
Termination that does not constitute a Change in Control Termination.


Section 2.13    “Effective Date” shall mean September 2, 2016.


Section 2.14    “Eligible Employee” shall mean an Employee who is employed as an
officer (whether or not elected by the Board) of Johnson Controls International
plc and who (a) does not have in effect an individual employment or severance
agreement with the Employer or (b) is not covered by the Tyco International
Change in Control Severance Plan for Certain U.S. Officers and Executives. For
clarity, any officer of the Company (i) who has in effect an individual
employment or severance agreement shall remain covered thereby (and not under
this Policy) until the date such agreement expires or is terminated (without the
payment of severance thereunder), and (ii) who is covered by the Tyco
International Change in Control Severance Plan for Certain U.S. Officers and
Executives as of immediately prior to the Effective Date shall continue to be
covered thereunder (and not under this Policy) through September 2, 2018. If any
officer of the Company who was so covered by either an agreement or the Tyco
plan remains in employment following the expiration of such agreement or plan,
then such individual will become an Eligible Employee immediately following the
date of expiration of the applicable agreement or plan. In addition, if a Change
in Control occurs after the Effective Date hereof, then any officer of the
Company shall become an Eligible Employee, and if such individual becomes a
Participant, he or she shall cease to be eligible for the severance benefits
provided in such individual’s agreement or the Tyco plan, if the severance
benefits provided herein are greater than the severance benefits provided under
such individual’s agreement or the Tyco plan. If there is any question as to
whether an Employee is deemed an Eligible Employee for purposes of the Policy,
the Plan Administrator shall make the determination. Notwithstanding the
foregoing, the Plan Administrator may designate in writing, and subject to such
terms and conditions as the Plan Administrator may prescribe, that (A) any
Employee not otherwise described above shall be considered an “Eligible
Employee” hereunder, or (B) that a former officer shall remain an Eligible
Employee hereunder.




















3

--------------------------------------------------------------------------------





Section 2.15    “Employee” shall mean an individual employed by an Employer as a
common law employee of the Employer, and shall not include any person working
for the Company through a temporary service or on a leased basis or who is hired
by the Company as an independent contractor, consultant, or otherwise as a
person who is not an employee for purposes of withholding federal employment
taxes, as evidenced by payroll records or a written agreement with the
individual, regardless of any contrary governmental or judicial determination or
holding relating to such status or tax withholding.


Section 2.16    “Employer” shall mean the Company or any Subsidiary with respect
to which this Policy has been adopted.


Section 2.17    “Employment Period” shall mean, with respect to an Eligible
Employee who is in employment with the Employer immediately prior to a Change in
Control, the period beginning on the Change in Control and ending on the second
anniversary thereof.


Section 2.18    “ERISA” shall mean the Employee Retirement Income Security Act
of 1974, as amended, and the regulations promulgated thereunder.


Section 2.19    “Exchange Act” shall mean the Securities Exchange Act of 1934,
as amended, and the regulations promulgated thereunder.


Section 2.20    “Good Reason Resignation” shall mean any retirement or
termination of employment by a Participant that is not initiated by the Employer
and that is caused by any one or more of the following events which occurs
during the period beginning sixty (60) days prior to the date of a Change in
Control and ending two years after the date of such Change in Control:


(a)Without the Participant’s written consent, assignment to the Participant of
any duties inconsistent in any material respect with the Participant’s
authority, duties or responsibilities as in effect immediately prior to the
Change in Control which represent a diminution of such duties, or any other
action by the Company which results in a material diminution in such authority,
duties or responsibilities


(b)Without the Participant’s written consent, a material change in the
geographic location at which the Participant must perform services to a location
which is more than fifty (50) miles from the Participant’s principal place of
business immediately preceding the Change in Control; provided, that such change
in location extends the commute of such Participant;


(c)Without the Participant’s written consent, a material reduction to the
Participant’s base compensation or a material reduction to the Participant’s
target incentive opportunities as in effect immediately prior to the Change in
Control; or


(d)The Company’s failure to obtain a satisfactory agreement from any Successor
to assume and agree to perform the Company’s obligations to the Participant
under this Policy, as contemplated in Section 12.03 herein.


Notwithstanding the foregoing, the Participant shall be considered to have a
Good Reason Resignation only if the Participant provides written notice to the
Company specifying in reasonable detail the events or






4

--------------------------------------------------------------------------------





conditions upon which the Participant is basing such Good Reason Resignation and
the Participant provides such notice within ninety (90) days after the event
that gives rise to the Good Reason Resignation. Within thirty (30) days after
notice has been received, the Company shall have the opportunity, but shall have
no obligation, to cure such events or conditions that give rise to the Good
Reason Resignation. If the Company does not cure such events or conditions
within the thirty (30)-day period, the Participant may terminate employment with
the Company based on Good Reason Resignation within thirty (30) days after the
expiration of the cure period.
Section 2.21    “Involuntary Termination” shall mean the date that a Participant
involuntarily separates from service with the Company and its affiliates within
the meaning of Code Section 409A and shall not include a separation from service
for Cause, Permanent Disability or death, as provided under and subject to the
conditions of Article IV.


Section 2.22    “Key Employee” shall mean an Employee who, at any time during
the 12-month period ending on the identification date, is a “specified employee”
under Code Section 409A, as determined by the Committee or its delegate. The
determination of Key Employees, including the number and identity of persons
considered specified employees and the identification date, shall be made by the
Committee or its delegate in accordance with the provisions of Code Section 409A
and the regulations promulgated thereunder.


Section 2.23     “Named Appeals Fiduciary” shall mean the person(s) appointed
pursuant to Section 11.04.


Section 2.24    “Participant” shall mean any Eligible Employee who has executed
a participation agreement as provided under Section 4.01. Unless provided
otherwise by the Plan Administrator, an individual shall cease to be a
Participant eligible for benefits hereunder when he or she no longer qualifies
as an Eligible Employee other than as a result of a Covered Termination or
Change in Control Termination; provided, however, that such individual will
remain a Participant solely for purposes of, and shall continue to be subject
to, the provisions of Article VII.


Section 2.25    “Permanent Disability” shall mean that an Employee has a
permanent and total incapacity from engaging in any employment for the Employer
for physical or mental reasons. A “Permanent Disability” shall be deemed to
exist if the Employee meets the requirements for disability benefits under the
Employer’s long-term disability plan or under the requirements for disability
benefits under the Social Security law then in effect, or if the Employee is
designated with an inactive employment status at the end of a disability or
medical leave.


Section 2.26    “Plan Administrator” shall mean the individual(s) appointed by
the Committee to administer the terms of the Policy as set forth herein and if
no individual is appointed by the Committee to serve as the Plan Administrator
for the Policy, the Plan Administrator shall be the Vice-President, Human
Resources (or the equivalent) of the Company. In the event of the occurrence of
a Potential Change in Control, the Vice-President, Human Resources (or the
equivalent) shall appoint a person or entity independent of the Company and any
person operating under the Company’s control or on its behalf to serve as Plan
Administrator














5

--------------------------------------------------------------------------------





(and such person or entity shall be the Plan Administrator for all purposes
after such appointment), and such appointment shall take effect and become
irrevocable as of the date of said appointment (provided that such appointment
shall be revocable if a Change in Control does not occur and the Potential
Change in Control expires in accordance with Section 2.29(y)). For periods prior
to a Potential Change in Control, the Plan Administrator may delegate all or any
portion of its authority under the Policy to any other person(s).
Section 2.27    “Policy” means this Johnson Controls International plc Severance
and Change in Control Policy for Officers, as set forth herein, and as the same
may from time to time be amended.


Section 2.28    “Postponement Period” shall mean, for a Key Employee, the period
of six months after the Key Employee’s Separation from Service Date (or such
other period as may be required by Code Section 409A) during which deferred
compensation may not be paid to the Key Employee under Code Section 409A.


Section 2.29    “Potential Change in Control” shall mean the occurrence and
continuation of any of the following:


(a)any “person” (as defined in Section 13(d) and 14(d) of the Exchange Act),
excluding for this purpose, (i) the Company or any subsidiary company (wherever
incorporated) of the Company as defined by the law of the Company’s place of
incorporation, or (ii) any employee benefit plan of the Company (or related
trust) sponsored or maintained by the Company or any such subsidiary company, is
or becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act) directly or indirectly of securities of the Company representing more than
five percent (5%) of the combined voting power of the Company’s then outstanding
securities unless such Person has reported or is required to report such
ownership on Schedule 13G under the Exchange Act (or any comparable or successor
report) or on Schedule 13D under the Exchange Act (or any comparable or
successor report), which Schedule 13D does not state any intention to or reserve
the right to control or influence the management or policies of the Company or
engage in any of the actions specified in Item 4 of such Schedule (other than
the disposition of the ordinary shares) so long as such Person neither reports
nor is required to report such ownership other than as described in this
paragraph; provided, however, that a Potential Change in Control will not be
deemed to have occurred as a result of a change in ownership percentage
resulting solely from an acquisition of securities by the Company;


(b)the Company enters into an agreement, the consummation of which would result
in the occurrence of a Change in Control;


(c)any “person” (as defined in subsection (a)) publicly announces an intention
to take or to consider taking actions which, if consummated, would constitute or
result in a Change in Control;


(d)any person (as defined in subsection (a)) commences a solicitation (as
defined in Rule 14a-1 of the Exchange Act) of proxies or consents that has the
purpose of effecting or would (if successful) result in a Change in Control;








6

--------------------------------------------------------------------------------





(e)a tender or exchange offer for at least thirty percent (30%) of the
outstanding voting securities of the Company, made by a “person” (as defined in
subsection (a)), is first published or sent or given (within the meaning of Rule
14d-2(a) of the Exchange Act); or


(f)the Board adopts a resolution to the effect that, for purposes of the Policy,
a Potential Change in Control has occurred.


The Potential Change in Control shall be deemed in effect until the earlier of
(x) the occurrence of a Change in Control, or (y) the adoption by the Board of a
resolution stating that, for purposes of the Policy, the Potential Change in
Control has expired.
Section 2.30    “Release” shall mean the Separation of Employment Agreement and
General Release, in the form as provided by the Company.


Section 2.31    “Separation from Service” means “separation from service” within
the meaning of Code Section 409A(a)(2)(A)(i) and the applicable regulations and
rulings promulgated thereunder.


Section 2.32    “Separation from Service Date” shall mean, with respect to a
Participant, the date on which such Participant experiences a Separation from
Service.


Section 2.33    “Service” shall mean the total number of years and completed
months the Participant was an Employee of the Company. Service with Johnson
Controls, Inc. (and its affiliates) and Tyco International plc (and its
affiliates) prior to the Effective Date shall be treated as Service hereunder.
Service with any other predecessor employer or with a Subsidiary prior to the
Subsidiary’s becoming part of the Company shall be recognized only to the extent
specified in the merger, acquisition or other documentation pursuant to which
the Subsidiary became part of the Company. Periods of authorized leave of
absence, such as military leave, will be included in Service only to the extent
required by applicable law. Any period of employment with the Company, a
Subsidiary, or a predecessor employer for which an Eligible Employee previously
received severance benefits, shall be excluded from Service.


Section 2.34    “Severance Benefits” shall mean the cash amounts and other
benefits that a Participant is eligible to receive pursuant to Article V of the
Policy.


Section 2.35    “Subsidiary” shall mean (a) a subsidiary company (wherever
incorporated) as defined by the law of the Company’s place of incorporation, (b)
any separately organized business unit, whether or not incorporated, of the
Company, (c) any employer that is required to be aggregated with the Company
pursuant to Code Section 414, and (d) any service recipient or employer that is
(i) within a controlled group of corporations with the Company as defined in
Code Sections 1563(a)(1), (2) and (3) where the phrase “at least 50%” is
substituted in each place “at least 80%” appears or (ii) with the Company as
part of a group of trades or businesses under common control as defined in Code
Section 414(c) and Treas. Reg. Section 1.414(c)-2 where the phrase “at least
50%” is substituted in each place “at least 80%” appears, provided, however,
that when the relevant determination is to be based upon legitimate business
criteria (as described in Treas. Reg. Section 1.409A-1(b)(5)(iii)(E) and Section
1.409A-1(h)(3)), the phrase “at least 20%” shall be substituted in each place
“at least 80%” appears as described above with respect to both a controlled
group of corporations and trades or business


under common control. Notwithstanding the foregoing, for purposes of Article
VII, “Subsidiary shall mean any corporation or other entity a majority of whose
outstanding voting shares or voting power is beneficially owned directly or
indirectly by the Company.


7

--------------------------------------------------------------------------------





Section 2.36    “Successor” shall mean any corporation or unincorporated entity
or group of corporations or unincorporated entities which acquires ownership,
directly or indirectly, through merger, consolidation, purchase or otherwise, of
all or substantially all of the assets of the Company.


Section 2.37    “Voluntary Resignation” shall mean any Separation from Service
that is not initiated by the Company or any Subsidiary, other than a Good Reason
Resignation.
























































































8

--------------------------------------------------------------------------------





ARTICLE III


TERMS AND CONDITIONS OF EMPLOYMENT FOLLOWING A CHANGE IN CONTROL


Section 3.01    Participation. Each Eligible Employee who is in the employment
of the Employer immediately prior to a Change in Control shall be subject to the
provisions of this Article III. Nothing herein shall be deemed to guarantee
employment to a Participant during the Employment Period. Rather, if a
Participant is terminated or terminates from employment during the Employment
Period, then all of the amounts due and benefits provided under this Article III
shall cease as of the date of such termination of employment, and the sole
amounts due or benefits to be provided to the Participant shall be those set
forth in Article V if such individual is eligible therefor.


Section 3.02    Position and Duties. During the Employment Period, the
Participant’s position (including status, offices, titles and reporting
requirements), authority, duties and responsibilities shall be at least
commensurate in all material respects with the most significant of those held,
exercised and assigned at any time during the ninety (90)-day period immediately
preceding the Change in Control.


Section 3.03    Compensation.


(a)Base Salary. During the Employment Period, the Participant shall receive an
annual base salary at least equal to the Participant’s highest annual base
salary as in effect with the Employer during the twelve (12)-month period
immediately preceding the month in which the Change in Control occurs.
(b)Annual Bonus. The Participant shall be awarded, for each fiscal year ending
during the Employment Period, an annual bonus in cash at least equal to the
Average Bonus Amount. Each such annual bonus shall be paid no later than the
fifteenth (15th) day of the third month of the fiscal year next following the
fiscal year for which the annual bonus is awarded, unless the Participant shall
elect to defer the receipt of such annual bonus in accordance with the terms of
any deferred compensation plan then in effect.
(c)Incentive, Savings and Retirement Plans. During the Employment Period, the
Participant shall be entitled to participate in all incentive, savings and
retirement plans, practices, policies and programs applicable generally to other
peer executives of the Company, but in no event shall such plans, practices,
policies and programs provide the Participant with incentive opportunities
(measured with respect to both regular and special incentive opportunities, to
the extent, if any, that such distinction is applicable), savings opportunities
and retirement benefit opportunities, in each case, less favorable, in the
aggregate, than the most favorable of those provided by the Employer for the
Participant under such plans, practices, policies and programs as in effect at
any time during the ninety (90)-day period immediately preceding the Change in
Control. The amount payable to the Participant under any such incentive
program(s) that provide for an annual bonus will be reduced (but not below zero)
by the amount of the annual bonus paid or payable to the Participant for the
same performance period in accordance with Section 3.03(b) above. Any amounts
payable to the Participant under the incentive program(s) for any performance
period shall be paid no later than the fifteenth (15th) day of the third month
of the fiscal year next following the fiscal year that includes the performance
period for which such payments are awarded.


(d)Welfare Benefit Plans. During the Employment Period, the Participant and/or
the Participant’s family, as the case may be, shall be eligible for
participation in and shall receive all benefits under welfare benefit plans,
practices, policies and programs provided by the Company (including, without
limitation, medical, prescription, dental, disability, salary continuance,
employee life, group life, accidental death and travel, accident insurance plans
and programs) to the extent applicable generally to


9

--------------------------------------------------------------------------------





other peer executives of the Company, but in no event shall such plans,
practices, policies and programs provide the Participant with benefits which are
less favorable, in the aggregate, than the most favorable of such plans,
practices, policies and programs in effect for the Participant at any time
during the 90-day period immediately preceding the Change in Control.


(e)Office and Support Staff. During the Employment Period, the Participant shall
be entitled to an office or offices of a size and with furnishings and other
appointments, and to exclusive personal secretarial and other assistance, at
least equal to the most favorable of the foregoing provided to the Participant
by the Employer at any time during the 90-day period immediately preceding the
Change in Control or, if more favorable to the Participant, as provided
generally at any time thereafter with respect to other peer executives of the
Company.














































































10

--------------------------------------------------------------------------------





ARTICLE IV


PARTICIPATION AND ELIGIBILITY FOR SEVERANCE BENEFITS


Section 4.01    Participation. In order for an Eligible Employee to be covered
hereunder from and after December 7, 2017, the Company may require such Eligible
Employee to execute a participation agreement, which agreement shall include a
requirement that the Eligible Employee agrees to be bound by the provisions of
Article VII. An Eligible Employee who executes such a participation agreement
shall become a Participant hereunder. Each Participant who incurs a Covered
Termination or a Change in Control Termination and who satisfies the conditions
of Section 4.02 shall be eligible to receive the Severance Benefits described in
this Policy, subject however, to the application of the non-duplication
provisions of Section 5.06.


Section 4.02    Conditions.


(a)Eligibility for any Severance Benefits is expressly conditioned on the
occurrence of the following within sixty (60) days after the Participant’s
Separation from Service Date: (i) execution by the Participant of a Release and
delivery of the Release to the Company within 45 days of the Separation from
Service Date, and non-revocation of the Release during the seven-day period
following the execution of the Release; (ii) compliance by the Participant with
all the terms and conditions of such Release; (iii) the Participant’s written
agreement to comply with the provisions in Article VII after the Participant’s
employment with the Company; and (iv) to the extent permitted in Section 5.05 of
the Policy, execution of a written agreement that authorizes the deduction of
amounts owed to the Company prior to the payment of any Severance Benefits (or
in accordance with any other schedule as is agreed between the Participant and
the Company). If the Plan Administrator determines that the Participant has not
fully complied with any of the terms of the Release and any of the agreements
described hereinabove, then the Plan Administrator may withhold Severance
Benefits not yet in pay status or discontinue the payment of the Participant’s
Severance Benefits and may require the Participant, by providing written notice
of such repayment obligation to the Participant, to repay any portion of the
Severance Benefits already received under the Policy. If the Plan Administrator
notifies a Participant that repayment of all or any portion of the Severance
Benefits received under the Policy is required, such amounts shall be repaid
within thirty (30) calendar days of the date the written notice is sent,
provided, however, that if the Participant files an appeal of such determination
under the claims procedures described in Article XI, then such repayment
obligation shall be suspended pending the outcome of the appeals procedure. Any
remedy under this subsection (a) shall be in addition to, and not in place of,
any other remedy, including injunctive relief, that the Company may have.


(b)Notwithstanding compliance with Section 4.02(a), an Eligible Employee will
not be eligible to receive Severance Benefits under any of the following
circumstances:


(i)The Eligible Employee’s Voluntary Resignation;


(ii)The Eligible Employee resigns employment (other than a Good Reason
Resignation) before the job-end date mutually agreed to in writing between the
Participant and the Employer, including any extension thereto as is mutually
agreed to in writing between the parties;










11

--------------------------------------------------------------------------------





(iii)The Eligible Employee’s employment is terminated for Cause;


(iv)The Eligible Employee’s employment is terminated due to the Eligible
Employee’s death or Permanent Disability;


(v)The Eligible Employee does not return to work within the period prescribed by
law (or if there is no such period prescribed by law, then within a reasonable
period as is determined by the Plan Administrator) following an approved leave
of absence, unless such period is extended by mutual written agreement of the
parties; or


(vi)The Eligible Employee’s employment with the Employer terminates as a result
of a Change in Control and the Eligible Employee accepts employment, or has the
opportunity to continue employment, with a Successor (other than under terms and
conditions which would permit a Good Reason Resignation).


(c)    The Plan Administrator has the discretion to make initial determinations
regarding an Eligible Employee’s eligibility to receive Severance Benefits
hereunder.


(d)    An Eligible Employee returning from approved military leave will be
eligible for Severance Benefits if: (i) he/she is eligible for reemployment
under the provisions of the Uniformed Services Employment and Reemployment
Rights Act (USERRA); (ii) his/her pre-military leave job is eliminated; and
(iii) the Employer’s circumstances are changed so as to make reemployment in
another position impossible or unreasonable, or re-employment would create an
undue hardship for the Employer. If the Eligible Employee returning from
military leave qualifies for Severance Benefits, his/her severance benefits will
be calculated as if he/she had remained continuously employed from the date
he/she began his/her military leave. The Eligible Employee must also satisfy any
other relevant conditions for payment, including execution of a Release.














































12

--------------------------------------------------------------------------------





ARTICLE V


DETERMINATION OF SEVERANCE BENEFITS


Section 5.01    Amount of Severance Benefits Upon a Covered Termination.


(a)Salary and Bonus Replacement Benefits. If a Participant experiences a Covered
Termination and is determined to be eligible for Severance Benefits, then the
Participant shall receive a cash payment equal to 1.5 (or two (2.0), if the
Participant is the Chief Executive Officer of the Company) times the sum of (i)
the Participant’s annual Base Salary and (ii) the Participant’s Annual Bonus
Target Amount. Payment will be made in accordance with Article VI.


(b)Welfare Benefits. The Participant shall continue to be eligible to
participate in the health benefits plan coverage in effect at the date of his or
her termination (or generally comparable coverage) for himself or herself and,
where applicable, his or her spouse or domestic partner and dependents, as the
same may be changed from time to time for employees of the Company generally, as
if Participant had continued in employment for eighteen (18) months (or
twenty-four (24) months, if the Participant is the Chief Executive Officer of
the Company) following the Change in Control (such period is referred to herein
as the “Benefits Continuation Period”). The Participant shall be responsible for
the payment of the employee portion of any premiums or contributions that are
required during the Benefits Continuation Period and such premiums and
contributions shall be made within the time period and in the amounts that other
employees are required to pay to the Company for similar coverage. The
Participant’s failure to pay the applicable premiums or contributions shall
result in the cessation of the applicable coverage for the Participant and his
or her spouse or domestic partner and dependents. Notwithstanding any other
provision of this Policy to the contrary, in the event that a Participant
commences employment with another company at any time during the Benefits
Continuation Period and becomes eligible for coverage under the plan(s) of such
other company, the benefits provided under the Company’s plans will become
secondary to those provided under the other employer’s plans through the end of
the Benefits Continuation Period. Within thirty (30) days following the
Participant’s commencement of employment with another company, the Participant
shall provide the Company written notice of such employment and provide
information to the Company regarding the welfare benefits provided to the
Participant by his or her new employer. The COBRA continuation coverage period
under section 4980B of the Code shall run concurrently with the continuation
period described herein.


(1)Treatment of Equity Awards. Notwithstanding any equity plan or agreement
under which an award of stock options, restricted stock, restricted stock units,
performance share units or similar types of awards are granted (collectively,
the “Equity Awards”), a pro rata portion of the total number of options, shares
or units subject to the Equity Awards shall vest based on the number of full
months of the Participant’s employment during the vesting, restriction of
performance period with respect to such Equity Award prior to such termination
compared to the total number of full months in the original vesting, restriction
or performance period with respect to such Equity Award (with an offset for any
portion of the Equity Award that had previously vested), and assuming, with
respect to any performance award, as if target performance had been met;
provided that, with respect to any Equity Awards intended to constitute
performance-based compensation within the meaning of Code Section 162(m), the
award shall vest based on the actual level of achievement of the performance
goals (in lieu of assuming target performance is met) following the end of the
performance period and upon certification of the level of achievement of
performance. If the terms of any Equity Award provide a more favorable result
than that described above, the terms of such Equity Award shall control over
this Section 5.01(c).     


13

--------------------------------------------------------------------------------





Section 5.02    Section 5.02     Amount of Severance Benefits Upon a Change in
Control Termination. If a Participant experiences a Change in Control
Termination and is determined to be eligible for Severance Benefits, then:


(a)    Salary and Bonus Replacement Benefits. The Participant shall receive a
cash payment equal to two (2.0) (or three (3.0), if the Participant is the Chief
Executive Officer of the Company) times the sum of (i) the Participant’s annual
Base Salary and (ii) the Participant’s Annual Bonus Target Amount. Payment will
be made in accordance with Article VI.


(b)    Bonus. The Participant shall receive a cash payment equal to his or her
pro-rated annual bonus (based on the number of full months completed from the
beginning of the fiscal year through the Separation from Service), determined as
if the target performance goals had been achieved, for the year in which the
Participant’s Separation from Service occurs; provided, however, that to the
extent that a bonus payment for such period is paid as a result of a Change in
Control under the terms of the incentive plan governing annual bonuses, then the
amount otherwise payable under this Section 5.02(b) will be offset by the
payment made under such other incentive plan. Payment will be made in accordance
with Article VI.


(c)    Welfare Benefits. The Participant shall be eligible for the continued
health benefits plan coverage as described in Section 5.01(b) above, except that
the Benefits Continuation Period shall be twenty-four (24) months (or thirty-six
(36) months, if the Participant is the Chief Executive Officer.


(d)    Retirement Make-Up Payment. If the Participant is participating in a
qualified and/or nonqualified defined contribution retirement plan immediately
prior to the Change in Control, then the Participant shall receive a cash
payment equal to the amount of employer contributions that would have been
allocated for such Participant under such plans through the end of the Benefits
Continuation Period, if the Participant’s compensation had continued until the
end of the Benefits Continuation Period at the same level as was in effect
immediately prior to his or her Change in Control Termination, but determined
without regard to any interest such amounts would have earned until the end of
the Benefits Continuation Period. Payment will be made in accordance with
Article VI.


Section 5.03    Voluntary Resignation; Termination Due to Death or Permanent
Disability. If the Eligible Employee’s employment terminates due to (a) the
Eligible Employee’s Voluntary Resignation, (b) death, or (c) Permanent
Disability, then the Eligible Employee shall not be entitled to receive
Severance Benefits under this Policy and shall be entitled only to those
benefits (if any) as may be available under the Company’s other benefit plans
and policies effective at the time of such termination.




























14

--------------------------------------------------------------------------------





Section 5.04    Termination for Cause.


(a)    If any Eligible Employee’s employment is terminated by the Company for
Cause, then the Eligible Employee shall not be entitled to receive Severance
Benefits under this Policy and shall be entitled only to those benefits that are
legally required to be provided to the Eligible Employee. In addition,
notwithstanding any other provision of this Policy to the contrary, if the
Committee or the Plan Administrator determines that an Eligible Employee (a) has
engaged in conduct that constitutes Cause at any time prior to the Eligible
Employee’s Separation from Service Date, or (b) after the Employee’s Separation
from Service Date, has been convicted of or entered a plea of nolo contendere
with respect to either a felony, or a misdemeanor which involves dishonesty,
fraud or morally repugnant behavior, based on conduct which occurred prior to
the Eligible Employee’s Separation from Service Date, then any Severance
Benefits payable to the Eligible Employee under this Policy shall immediately
cease, and the Eligible Employee shall be required to return any Severance
Benefits paid to the Eligible Employee prior to such determination.
                                                                                                                                              
(b)    The Company may withhold paying Severance Benefits under the Policy
pending resolution of any good faith inquiry that is likely to lead to a finding
resulting in Cause or that may result in the termination of benefits hereunder.
If the Company has offset other payments owed to the Eligible Employee under any
other plan or program, it may, in its sole discretion, waive its repayment right
solely with respect to the amount of the offset so credited.


(c)    Any dispute regarding a termination for Cause or the termination of
benefits hereunder will be resolved by the Plan Administrator. Such
determination will be based on all of the facts and circumstances presented to
the Plan Administrator by the Company. If the Plan Administrator determines that
the Eligible Employee’s termination of employment is for Cause, or determinates
that the Eligible Employee has engaged in conduct after his or her Separation
from Service date that will result in the cessation of benefits hereunder, then
the Plan Administrator will notify the Eligible Employee in writing of such
determination, describing in detail the reason for such determination, including
without limitation the specific conduct that constituted the basis for the
determination. The Eligible Employee shall have the right to contest the
determination of the Plan Administrator in accordance with the Appeals Procedure
described in Section 11.03.
(c)

Section 5.05    Reduction of Severance Benefits. With respect to amounts paid
under the Policy that are not subject to Code Section 409A and the regulations
promulgated thereunder, the Plan Administrator reserves the right to make
deductions in accordance with applicable law for any monies owed to the Company
by the Participant or the value of Company property that the Participant has
retained in his/her possession. With respect to amounts paid under the Policy
that are subject to Code Section 409A and the regulations promulgated
thereunder, the Plan Administrator reserves the right to make deductions in
accordance with applicable law for any monies owed to the Company by the
Participant or the value of the Company property that the Participant has
retained in his/her possession; provided, however, that such deduction shall not
exceed $5,000 in the aggregate to the extent it would be considered an
acceleration of benefit payments.
















15

--------------------------------------------------------------------------------





Section 5.06    Non-Duplication of Benefits. The Policy is intended to
supersede, and not to duplicate, the provisions of any severance or other plan
that specifically provide the same type or types of benefits as are described
herein. However, the Policy is not intended to supersede any other plan,
program, arrangement or agreement providing a Participant with benefits upon a
termination of employment that are not described herein, including but not
limited to, payment of accrued vacation pay, the vesting or exercise rights of
any equity award, or the payment of any long-term cash bonus. In such case, the
Participant shall be entitled to receive the payments or benefits so provided by
any such other plan, program, arrangement or agreement in accordance with its
terms.


Section 5.07    Outplacement Services. The Company may, in its sole absolute
discretion, pay the cost of outplacement services for the Participant at the
outplacement agency that the Company regularly uses for such purpose or,
provided the Vice President, Human Resources of the Company provides prior
approval, at an outpatient agency selected by the Participant; provided,
however, that the period of outplacement services shall not exceed twelve (12)
months from the Participant’s Separation from Service.


Section 5.08    Other Arrangements. The Board, the Committee or the Plan
Administrator may provide to a Participant additional severance pay or benefits
not otherwise described herein in its sole and absolute discretion, including
providing for payments to the Participant under certain compensation or bonus
plans under circumstances where such plans would not otherwise provide for
payment thereof. It is the specific intention of the Company that if such
discretion is exercised, then any such additional pay or benefits provided shall
be subject to this Policy as if fully set forth herein.
























































16

--------------------------------------------------------------------------------





ARTICLE VI


METHOD, DURATION AND LIMITATION OF SEVERANCE BENEFIT PAYMENTS


Section 6.01    Method of Payment. The cash Severance Benefits to which a
Participant is entitled pursuant to Section 5.01 shall be paid in a single lump
sum payment within ninety (90) days following the Participant’s Separation from
Service Date, or shall be paid in such amounts during such period (not to exceed
the period ending two calendar years after the year in which the Separation from
Service Date occurs), as is determined in the sole discretion of the Plan
Administrator (or the Committee, if the Plan Administrator is the Participant).
Notwithstanding the foregoing, no discretion as to the timing and form of
payment is allowed for the amount of the cash Severance Benefits that exceed the
lesser of (a) two times the Participant’s annualized compensation (as determined
pursuant to Code Section 409A) for the calendar year preceding the year of
Separation from Service, or (b) two times the compensation limit in effect under
Code Section 401(a)(17) for the year in which the Separation from Service
occurs; such amount shall be required to be paid in a lump sum within ninety
(90) days following the Participant’s Separation from Service Date.


The cash Severance Benefits to which a Participant is entitled pursuant to
Section 5.02 shall be paid in a single lump sum payment within sixty (60) days
following the Participant’s Separation from Service Date; provided, however,
that the annual bonus amount payable pursuant to Section 5.02(b) shall be paid
at the same time as bonuses would be payable under the applicable bonus or
incentive plan or program and the benefits described in Section 5.02(c) shall be
provided in accordance with the terms thereof.
In no event will interest be credited on the unpaid balance for which a
Participant may become eligible. Payment shall be made by mailing to the last
address provided by the Participant to the Company or such other reasonable
method as determined by the Plan Administrator. All payments of Severance
Benefits are subject to applicable federal, state and local taxes and
withholdings. In the event of the Participant’s death prior to receiving the
full cash payment due to him or her, the remaining amount of such payment shall
be paid to the Participant’s estate in a single lump-sum payment within thirty
(30) days following the Participant’s death.
Section 6.02    Code Section 409A.


(a)    Notwithstanding any provision of the Policy to the contrary, if required
by Code Section 409A and if a Participant is a Key Employee, then no Benefits
shall be paid to the Participant during the Postponement Period. If a
Participant is a Key Employee and payment of Benefits is required to be delayed
for the Postponement Period under Code Section 409A, the accumulated amounts
withheld on account of Code Section 409A shall be paid in a lump sum payment
within thirty (30) days after the end of the Postponement Period and no interest
or other adjustment shall be made for the delayed payment. If the Participant
dies during the Postponement Period prior to the payment of Severance Benefits,
then the amounts withheld on account of Code Section 409A shall be paid to the
Participant’s estate within thirty (30) days after the Participant’s death.


(b)    This Agreement is intended to meet the requirements of the “short-term
deferral” exception, the “separation pay” exception and other exceptions under
Code Section 409A and the regulations promulgated thereunder. Notwithstanding
anything in this Policy to the contrary, if required by Code Section 409A,
payments may only be made under this Policy upon an event and in a manner
permitted by Code Section 409A, to the extent applicable. For purposes of Code
Section 409A, the right


17

--------------------------------------------------------------------------------





to a series of payments under the Policy shall be treated as a right to a series
of separate payments. All reimbursements and in-kind benefits provided under the
Policy shall be made or provided in accordance with the requirements of section
409A of the Code, including, where applicable, the requirement that (i) any
reimbursement is for expenses incurred during the period of time specified in
the Policy, (ii) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during a calendar year may not affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other calendar
year, (iii) the reimbursement of an eligible expense will be made no later than
the last day of the calendar year following the year in which the expense is
incurred, and (iv) the right to reimbursement or in-kind benefits is not subject
to liquidation or exchange for another benefit. In no event may a Participant
designate the year of payment for any amounts payable under this Policy.


Section 6.03    Termination of Eligibility for Benefits.


(a)    All Eligible Employees shall cease to be eligible to participate in this
Policy, and all Severance Benefits payments shall cease upon the occurrence of
the earlier of:


(i)Subject to Article IX, termination or modification of the Policy; or


(ii)Completion of any obligation of the Company or its Subsidiaries to make any
payment or distribution under Articles III and V for the benefit of the
Participant.


(b)    Notwithstanding anything herein to the contrary, the Company shall have
the right to cease all Severance Benefits payments and to recover payments
previously made to the Participant should the Participant at any time breach the
Participant’s undertakings under the terms of the Policy, including, but not
limited to, the provisions of Article VII or the Release.


Section 6.04    Limitation on Benefits.


(d)Notwithstanding any other provision of this Policy, except as provided in
subsection (b), in the event it shall be determined that any payment or
distribution by the Company or its Subsidiaries to or for the benefit of a
Participant (whether paid or provided pursuant to the terms of this Policy or
otherwise) (a “Payment”) would be nondeductible by the Company for Federal
income tax purposes because of Section 280G of the Code, then the aggregate
present value of the benefits provided to the Participant pursuant to the rights
granted under this Policy (such benefits are hereinafter referred to as “Plan
Payments”) shall be reduced to the Reduced Amount. The “Reduced Amount” shall be
an amount expressed in present value which maximizes the aggregate present value
of Plan Payments without causing any Payment to be nondeductible by the Company
because of Section 280G of the Code. For purposes of this Section 6.04, present
value shall be determined in accordance with Section 280G(d)(4) of the Code. To
the extent necessary to eliminate an excess parachute amount that would not be
deductible by the Company for Federal income tax purposes because of Section
280G of the Code, the amounts payable or benefits to be provided to the
Participant shall be reduced such that the economic loss to the Participant as a
result of the excess parachute amount elimination is minimized. In applying this
principle, the reduction shall be made in a manner consistent with the
requirements of section 409A and where two economically equivalent amounts are
subject to reduction but payable at different times, such amounts shall be
reduced on a pro rata basis but not below zero.


(b)    If the Firm (as defined in Section 6.04(c)) determines that the payments
to the Participant (before any reductions as described in Section 6.04(a)) on an
after-tax basis (i.e., after federal, state and local income and excise taxes
and federal employment taxes) would exceed the Reduced


18

--------------------------------------------------------------------------------





Amount on an after-tax basis (i.e., after federal, state and local income and
federal employment taxes) then such payments will not be reduced as described in
Section 6.04(a).


(c)    All determinations required to be made under this Section 6.04 shall be
made by a nationally recognized accounting or consulting firm selected by the
Vice-President, Human Resources of the Company (or the equivalent) upon the
occurrence of a Potential Change in Control (the “Firm”), which shall provide
detailed supporting calculations both to the Company and the Participant within
fifteen (15) business days of the Separation from Service Date or such earlier
time as is requested by the Company. Any such determination by the Firm shall be
binding upon the Company, its successors and the Participant (subject to (e)
below). Within five (5) business days of the determination by the Firm as to the
Reduced Amount, the Company shall provide to the Participant such Payments as
are then due to the Participant in accordance with the rights afforded under
this Policy or any other applicable plan.


(d)    The Company shall reimburse the Participant for any costs or expenses of
tax counsel incurred by the Participant in connection with any audit or
investigation by the Internal Revenue Service, or any state or local tax
authorities, concerning the application of Code Section 280G to any Payments
(provided, that the Participant retains tax counsel acceptable to the Company).
In the event that as a result of any such audit or investigation, the reduction
in Plan Payments under (a) above is finally determined not to be sufficient in
amount to permit the deduction by the Company of all Payments under Code Section
280G, then the Company shall pay the Participant an additional amount which
shall be sufficient to put the Participant, after payment of any additional
income, employment and excise taxes, interest and penalties, in substantially
the same economic position as if the reduction had been sufficient.
Notwithstanding anything herein to the contrary, any reimbursement or payment
pursuant to this Section 6.04(d) shall be made in a manner, and in such
timeframe, that complies with the requirements of Treasury Regulations Section
1.409A-3(i)(1)(v).


(e)    In the event that the Firm determines that a reduction effected pursuant
to (a) above was excessive in amount due to changes in relevant data or
information following its original determination under (c) above, and that
additional Plan Payments could have been made thereunder, the Company shall
promptly make such additional payments to the Participant.


























19

--------------------------------------------------------------------------------





ARTICLE VII


RESTRICTIVE COVENANTS


Section 7.01    Confidential Information. In consideration for the Participant’s
participation in this Plan and for the Company’s promise to provide Participant
with confidential and competitively sensitive information from time to time
concerning, among other things, the Company, its strategies, objectives,
performance and business prospects, the Participant agrees that during his or
her employment with the Company and its Subsidiaries, and until such time
thereafter as the Confidential Information is no longer confidential through no
fault of the Participant, the Participant shall not use or disclose any
Confidential Information except for the benefit of the Company or its
Subsidiaries in the course of the Participant’s employment, and shall not use or
disclose any Confidential Information (as defined below) in competition with, to
the detriment of the Company or any of its Subsidiaries, or for the benefit of
the participant or anyone else other than the Company or its Subsidiaries.
 
Notwithstanding the foregoing, nothing herein shall prohibit the Participant
from reporting or otherwise disclosing possible violations of state, local or
federal law or regulation to any governmental agency or entity, or making other
disclosures that, in each case, are protected under whistleblower provisions of
local, state or federal law or regulation.
“Confidential Information” means any information that is not generally known
outside the Company or its Subsidiaries relating to any phase of business of the
Company or its Subsidiaries, whether existing or foreseeable, including
information conceived, discovered or developed by the Participant. Confidential
Information includes, but is not limited to: project files, product designs,
drawings, sketches and processes; production characteristics; testing procedures
and results thereof; manufacturing methods, processes, techniques and test
results; plant layouts, tooling, engineering evaluations and reports; business
plans, financial statements and projections; operating forms (including
contracts) and procedures; payroll and personnel records; non-public marketing
materials, plans and proposals; customer lists and information, and target lists
for new clients and information relating to potential clients; software codes
and computer programs; training manuals; policy and procedure manuals; raw
materials sources, price and cost information; administrative techniques and
documents; and any information received by the Company or a Subsidiary under an
obligation of confidentiality to a third party.


Section 7.02    Non-Competition. The Participant acknowledges that he or she
performs services of a unique nature for the Company that are irreplaceable, and
that his or her performance of such services for a competing business will
result in irreparable harm to the Company. Accordingly, except as prohibited by
law, during the Participant's employment with the Company or a Subsidiary or
affiliate and for the eighteen (18) month period following termination of
employment for any reason, the Participant agrees that the Participant will not,
directly or indirectly, own, manage, operate, control (including indirectly
through a debt or equity investment), provide services to, or be employed by any
person or entity engaged in any business that is (a) located in or provides
services or products to a region with respect to which the Participant had
substantial responsibilities during the final two years of the Participant’s
employment by the Company or its Subsidiaries, and (b) competitive with (i) the
business unit(s) of the Company or its Subsidiaries that the Participant was
employed with during the final two years of the Participant's employment
(including any prospective business to be developed or acquired that was
proposed at the date of termination of employment and of which the Participant
was aware), or (ii) any other business of the Company or its Subsidiaries with
respect to which the Participant had substantial exposure during the final two
years of such employment. This Section 7.02 shall not prevent the Participant
from owning not more than one percent (1%) of the total shares of all classes of
stock outstanding of any publicly held


20

--------------------------------------------------------------------------------





entity engaged in such business, nor will it restrict the Participant from
rendering services to charitable organizations, as such term is defined in
section 501(c) of the Code.


Section 7.03    Non-Solicitation. The Participant agrees that during the
Participant's employment with the Company or its present or former parent,
subsidiaries or affiliates, and for the two-year period thereafter, the
Participant will not, directly or indirectly, on the Participant's own behalf or
on behalf of another (a) solicit, recruit, aid or induce any employee of the
Company or any of its Subsidiaries to leave their employment with the Company or
any of its Subsidiaries in order to accept employment with or render services to
another person or entity unaffiliated with the Company or its Subsidiaries, or
hire or knowingly take any action to assist or aid any other person or entity in
identifying or hiring any such employee, or (b) solicit, aid, or induce any
customer of the Company or any of its Subsidiaries to purchase goods or services
then sold by the Company or its Subsidiaries from another person or entity, or
assist or aid any other persons or entity in identifying or soliciting any such
customer, or (c) otherwise interfere with the relationship of the Company or an
of its Subsidiaries with any of its employees, customers, agents, or
representatives.


Section 7.04    Non-Disparagement. Each of the Participant and the Company (for
purposes hereof, the Company shall mean only the officers and directors thereof
and not any other employees) agrees not to make any statements that disparage
the other party, or in the case of the Company or its Subsidiaries, their
respective affiliates, employees, officers, directors, products or services.
Notwithstanding the foregoing, statements made in the course of sworn testimony
in administrative, judicial or arbitral proceedings (including, without
limitation, depositions in connection with such proceedings) shall not be
subject to this Section 7.04.


Section 7.05    Reasonableness. In the event the provisions of this Article VII
shall ever be deemed to exceed the time, service, scope, geographic or other
limitations permitted by applicable laws in any jurisdiction, then such
provisions shall be deemed reformed in such jurisdiction to the maximum time,
service, scope, geographic or other limitations, as the case may be, permitted
by applicable laws. In addition, the Company shall have the right to include the
provisions of this Article VII in the Release, but modified as the Company deems
reasonably necessary to ensure compliance with the maximum time, service, scope,
geographic or other limitations, as the case may be, permitted by applicable
laws.


Section 7.06    Equitable Relief.


(a)    By participating in the Policy, the Participant acknowledges that the
restrictions contained in this Article VII are reasonable and necessary to
protect the legitimate interests of the Company, its Subsidiaries and its
affiliates, that the Company would not have established this Policy in the
absence of such restrictions, and that any violation of any provision of this
Article VII will result in irreparable injury to the Company. By agreeing to
participate in the Policy, the Participant represents that his or her experience
and capabilities are such that the restrictions contained in this Article VII
will not prevent the Participant from obtaining employment or otherwise earning
a living at the same general level of economic benefit as is currently the case.
The Participant further represents and acknowledges that (i) he or she has been
advised by the Company to consult his or her own legal counsel in respect of
this Policy, and (ii) that he or she has had full opportunity, prior to agreeing
to participate in this Policy, to review thoroughly this Policy with his or her
counsel. The Company likewise acknowledges that the restrictions contained in
Section 7.04 are necessary to protect the legitimate interests of the
Participant, and that any violation of Section 7.04 by the Company will result
in irreparable injury to the Participant.
(b)        (b)    The Participant agrees that the Company shall be entitled to
preliminary and


21

--------------------------------------------------------------------------------





permanent injunctive relief, without the necessity of proving actual damages, as
well as an equitable accounting of all earnings, profits and other benefits
arising from any violation of this Article VII, which rights shall be cumulative
and in addition to any other rights or remedies to which the Company may be
entitled.


(c)    The Participant irrevocably and unconditionally (i) agrees that any suit,
action or other legal proceeding arising under the Policy, including without
limitation, any action commenced by the Company for preliminary and permanent
injunctive relief or other equitable relief, may be brought in the United States
District Court for the District of New York, or if such court does not have
jurisdiction or will not accept jurisdiction, in any court of general
jurisdiction in New York, (ii) consents to the non-exclusive jurisdiction of any
such court in any such suit, action or proceeding, and (iii) waives any
objection which the Participant may have to the laying of venue of any such
suit, action or proceeding in any such court. The Participant also irrevocably
and unconditionally consents to the service of any process, pleadings, notices
or other papers in a manner permitted by the notice provisions of Section 12.02.


Section 7.07    Survival of Provisions. The obligations contained in this
Article VII shall survive the termination of Participant’s employment with the
Company or a Subsidiary and shall be fully enforceable thereafter, without
respect to whether the Participant receives benefits under this Plan.






































22

--------------------------------------------------------------------------------





ARTICLE VIII


THE PLAN ADMINISTRATOR


Section 8.01    Authority and Duties. It shall be the duty of the Plan
Administrator, on the basis of information supplied to it by the Company and the
Committee, to properly administer the Policy. The Plan Administrator shall have
the full power, authority and discretion to construe, interpret and administer
the Policy, to make factual determinations, to correct deficiencies therein, and
to supply omissions. All decisions, actions and interpretations of the Plan
Administrator shall be final, binding and conclusive upon the parties with
respect to denied claims for Severance Benefits, except in those cases where
such determination is subject to review by the Named Appeals Fiduciary (as
defined in Section 11.04). The Plan Administrator may adopt such rules and
regulations and may make such decisions as it deems necessary or desirable for
the proper administration of the Policy.


Section 8.02    Compensation of the Plan Administrator. The Plan Administrator
appointed for periods prior to a Potential Change in Control shall receive no
compensation for services as such. The Plan Administrator appointed for periods
on and after a Potential Change in Control will be entitled to receive
reasonable compensation as is mutually agreed upon between the parties. All
reasonable expenses of the Plan Administrator shall be paid or reimbursed by the
Company upon proper documentation. The Plan Administrator shall be indemnified
by the Company against personal liability for actions taken in good faith in the
discharge of the Plan Administrator’s duties.


Section 8.03    Records, Reporting and Disclosure. The Plan Administrator shall
keep a copy of all records relating to the payment of Severance Benefits to
Participants and former Participants and all other records necessary for the
proper operation of the Policy. All Policy records shall be made available to
the Committee, the Company and to each Participant for examination during
business hours except that a Participant shall examine only such records as
pertain exclusively to the examining Participant and to the Policy. The Plan
Administrator shall prepare and shall file as required by law or regulation all
reports, forms, documents and other items required by ERISA, the Code, and every
other relevant statute, each as amended, and all regulations thereunder (except
that the Company, as payor of the Severance Benefits, shall prepare and
distribute to the proper recipients all forms relating to withholding of income
or wage taxes, Social Security taxes, and other amounts that may be similarly
reportable).


































23

--------------------------------------------------------------------------------





ARTICLE IX


AMENDMENT, TERMINATION AND DURATION


Section 9.01    Amendment, Suspension and Termination. Except as otherwise
provided in this Section 9.01, the Board or its delegate shall have the right,
at any time and from time to time prior, to amend, suspend or terminate the
Policy in whole or in part, for any reason or without reason, and without either
the consent of or the prior notification to any Participant, by a formal written
action. Notwithstanding the foregoing,


(a)    After the occurrence of a Potential Change in Control (and prior to its
expiration in accordance with Section 2.29(y)), (i) any termination or
suspension of the Policy will not be applicable to Eligible Employees who are
employed on the date of occurrence of the Potential Change in Control, and (ii)
no amendment shall adversely affect any right of a Participant or Eligible
Employee without the written consent of such Participant or Eligible Employee.


(b)    After the occurrence of a Change in Control, (i) any termination or
suspension of the Policy during the two year period following the Change in
Control will not be applicable to Eligible Employees who are employed on the
date of occurrence of the Change in Control, (ii) no amendment during the two
year period following the Change in Control shall adversely affect any right of
a Participant or Eligible Employee without the written consent of such
Participant or Eligible Employee, and (iii) no amendment shall give the Company
the right to recover any amount paid to any Participant prior to the date of
such amendment or to cause the cessation of Severance Benefits already approved
for a Participant who has executed a Release.


(c)    Any amendment or termination of the Policy must comply with all
applicable legal requirements including, without limitation, compliance with
Code Section 409A and the regulations and ruling promulgated thereunder,
securities, tax, or other laws, rules, regulations or regulatory interpretations
thereof, applicable to the Policy.


Section 9.02    Duration. The Policy shall continue in full force and effect
until the earlier of (a) termination of the Policy pursuant to Section 9.01 or
(b) the second anniversary of a Change in Control; provided, however, that after
the termination of the Policy, if any Participant terminated employment due to a
Covered Termination or Change in Control Termination prior to the termination of
the Policy and is still entitled to receive payments or benefits hereunder, then
the Policy shall remain in effect with respect to such Participant until all of
the obligations of the Company are satisfied with respect to such Participant.


























24

--------------------------------------------------------------------------------





ARTICLE X


DUTIES OF THE COMPANY AND THE COMMITTEE


Section 10.01    Records. The Company shall supply to the Committee all records
and information necessary to the performance of the Committee’s duties.


Section 10.02    Payment. Payments of Severance Benefits to Participants shall
be made in such amount as determined by the Committee under Article V, from the
Company’s general assets or from a supplemental unemployment benefits trust, in
accordance with the terms of the Policy, as directed by the Committee.


Section 10.03    Discretion. Any decisions, actions or interpretations to be
made under the Policy by the Board, the Committee and the Plan Administrator,
acting on behalf of either, shall be made in each of their respective sole
discretion, not in any fiduciary capacity and need not be uniformly applied to
similarly situated individuals and such decisions, actions or interpretations
shall be final, binding and conclusive upon all parties. As a condition of
participating in the Policy, the Participant acknowledges that all decisions and
determinations of the Board, the Committee and the Plan Administrator taken in
good faith shall be final and binding on the Participant, his or her
beneficiaries and any other person having or claiming an interest under the
Policy on his or her behalf.






































25

--------------------------------------------------------------------------------





ARTICLE XI


CLAIMS PROCEDURES


Section 11.01    Claim. Each Participant under this Policy may contest any
action taken or determination made by the Company, the Board, the Committee or
the Plan Administrator that affects the rights of such Participant hereunder by
completing and filing with the Plan Administrator a written claim in the manner
specified by the Plan Administrator no later than one hundred and eighty (180)
days following the date the action was taken or determination made, which claim
must be supported by such information as the Plan Administrator deems relevant
and appropriate. No person may bring an action for any alleged wrongful denial
of Policy benefits in a court of law unless the claims procedures described in
this Article XI are exhausted and a final determination is made by the Plan
Administrator and/or the Named Appeals Fiduciary. If the terminated Participant
or interested person challenges a decision by the Plan Administrator and/or
Named Appeals Fiduciary, a review by the court of law will be limited to the
facts, evidence and issues presented to the Plan Administrator during the claims
procedure set forth in this Article XI. Issues not raised with the Plan
Administrator and/or Named Appeals Fiduciary will be deemed waived.


Section 11.02    Response to Claim. The Plan Administrator will review the claim
filed pursuant to Section 11.01 and make a determination thereon. In the event
that any claim relating to the administration of Severance Benefits is denied in
whole or in part, the Plan Administrator shall notify in writing the terminated
Participant or his or her beneficiary (“claimant”) whose claim has been so
denied of such denial within ninety (90) days after the receipt of the claim for
benefits. This period may be extended an additional ninety (90) days if the Plan
Administrator determines such extension is necessary and the Plan Administrator
provides notice of extension to the claimant prior to the end of the initial
ninety (90) day period. The notice advising of the denial shall: (a) specify the
reason or reasons for denial, (b) make specific reference to the Policy
provisions on which the determination was based, (c) describe any additional
material or information necessary for the claimant to perfect the claim
(explaining why such material or information is needed), (d) describe the
Policy’s review procedures and the time limits applicable to such procedures,
including a statement of the claimant’s right to bring a civil action under
section 502(a) of ERISA following an adverse benefit determination on review,
and (e) include any other information required by ERISA.


Section 11.03    Appeals of Denied Administrative Claims. All appeals shall be
made by the following procedure:


(a)    A claimant whose claim has been denied shall file with the Plan
Administrator a notice of appeal of the denial. Such notice shall be filed
within sixty (60) calendar days of notification by the Plan Administrator of the
denial of a claim, shall be made in writing, and shall set forth all of the
facts upon which the appeal is based. Appeals not timely filed shall be barred.


(b)    The Named Appeals Fiduciary shall consider the merits of the claimant’s
written presentations, the merits of any facts or evidence in support of the
denial of benefits, and such other facts and circumstances as the Named Appeals
Fiduciary shall deem relevant.


(c)    The Named Appeals Fiduciary shall render a determination upon the
appealed claim which determination shall be accompanied by a written statement
as to the reasons therefor. The determination shall be made to the claimant
within sixty (60) days of the claimant’s request for review, unless the Named
Appeals Fiduciary determines that special circumstances require an extension of
time


26

--------------------------------------------------------------------------------





for processing the claim. In such case, the Named Appeals Fiduciary shall notify
the claimant of the need for an extension of time to render its decision prior
to the end of the initial sixty (60) day period, and the Named Appeals Fiduciary
shall have an additional sixty (60) day period to make its determination. The
determination so rendered shall be binding upon all parties as long as it is
made in good faith. If the determination is adverse to the claimant, the notice
shall (i) provide the reason or reasons for denial, (ii) make specific reference
to the Policy provisions on which the determination was based, (iii) include a
statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant to a the claimant’s claim for benefits, and (iv) state that
the claimant has the right to bring an action under section 502(a) of ERISA.


Section 11.04    Appointment of the Named Appeals Fiduciary. The Named Appeals
Fiduciary shall be the person or persons named as such by the Board or
Committee, or, if no such person or persons be named, then the person or persons
named by the Plan Administrator as the Named Appeals Fiduciary; provided,
however, that effective on the date of a Change in Control, the Plan
Administrator shall also serve as the Named Appeals Fiduciary. For periods
before the date of a Change in Control, Named Appeals Fiduciaries may at any
time be removed by the Board or Committee, and any Named Appeals Fiduciary named
by the Plan Administrator may be removed by the Plan Administrator. All such
removals may be with or without cause and shall be effective on the date stated
in the notice of removal. The Named Appeals Fiduciary shall be a “Named
Fiduciary” within the meaning of ERISA, and unless appointed to other fiduciary
responsibilities, shall have no authority, responsibility, or liability with
respect to any matter other than the proper discharge of the functions of the
Named Appeals Fiduciary as set forth herein.


































27

--------------------------------------------------------------------------------





ARTICLE XII


MISCELLANEOUS


Section 12.01    Nonalienation of Benefits. None of the payments, benefits or
rights of any Participant shall be subject to any claim of any creditor of any
Participant, and, in particular, to the fullest extent permitted by law, all
such payments, benefits and rights shall be free from attachment, garnishment
(if permitted under applicable law), trustee’s process, or any other legal or
equitable process available to any creditor of such Participant. No Participant
shall have the right to alienate, anticipate, commute, pledge, encumber or
assign any of the benefits or payments that he or she may expect to receive,
contingently or otherwise, under this Policy.


Section 12.02    Notices. All notices and other communications required
hereunder shall be in writing and shall be delivered personally or mailed by
registered or certified mail, return receipt requested, or by overnight express
courier service. In the case of the Participant, mailed notices shall be
addressed to him or her at the home address which he or she most recently
communicated to the Company in writing. In the case of the Company, mailed
notices shall be addressed to the Plan Administrator.


Section 12.03    Successors. Any Successor shall assume the obligations under
this Policy and expressly agree to perform the obligations under this Policy.


Section 12.04    Other Payments. Except as otherwise provided in this Policy, no
Participant shall be entitled to any cash payments or other severance benefits
under any of the Company’s then current severance pay policies for a termination
that is covered by this Policy for the Participant.


Section 12.05    No Mitigation. Participants shall not be required to mitigate
the amount of any Severance Benefits provided for in this Policy by seeking
other employment or otherwise, nor shall the amount of any Severance Benefits
provided for herein be reduced by any compensation earned by other employment or
otherwise, except if the Participant is re-employed by the Company, in which
case Severance Benefits shall cease.


Section 12.06    No Contract of Employment. Neither the establishment of the
Policy, nor any modification thereof, nor the creation of any fund, trust or
account, nor the payment of any benefits shall be construed as giving any
Eligible Employee or any person whosoever, the right to be retained in the
service of the Company, and all Eligible Employees shall remain subject to
discharge to the same extent as if the Policy had never been adopted.


Section 12.07    Severability of Provisions. Except as set forth in Section
7.05, if any provision of this Policy shall be held invalid or unenforceable by
a court of competent jurisdiction, such invalidity or unenforceability shall not
affect any other provisions hereof, and this Policy shall be construed and
enforced as if such provisions had not been included.


Section 12.08    Heirs, Assigns, and Personal Representatives. This Policy shall
be binding upon the heirs, executors, administrators, successors and assigns of
the parties, including each Participant, present and future.










28

--------------------------------------------------------------------------------





Section 12.09    Headings and Captions. The headings and captions herein are
provided for reference and convenience only, shall not be considered part of the
Policy, and shall not be employed in the construction of the Policy.


Section 12.10    Gender and Number. Where the context admits, words in any
gender shall include any other gender, and, except where otherwise clearly
indicated by context, the singular shall include the plural, and vice-versa.


Section 12.11    Unfunded Policy. The Policy shall not be funded. No Participant
shall have any right to, or interest in, any assets of the Company that may be
applied by the Company to the payment of Severance Benefits.


Section 12.12    Payments to Incompetent Persons. Any benefit payable to or for
the benefit of a minor, an incompetent person or other person incapable of
receipting therefor shall be deemed paid when paid to such person’s guardian or
to the party providing or reasonably appearing to provide for the care of such
person, and such payment shall fully discharge the Company, the Committee and
all other parties with respect thereto.


Section 12.13    Lost Payees. A benefit shall be deemed forfeited if the
Committee is unable to locate a Participant to whom Severance Benefits are due.
Such Severance Benefits shall be reinstated if application is made by the
Participant for the forfeited Severance Benefits while this Policy is in
operation.


Section 12.14    Controlling Law. This Policy shall be construed and enforced
according to the laws of the State of Wisconsin to the extent not superseded by
Federal law.






29